DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 15/923,954, now U.S. Patent No. 10,570,459, which is a Divisional of U.S. Application No. 14/879,156, now abandoned, which is a Divisional of U.S. Application No. 12/641,321, now U.S. Patent No. 9,534,255, which claims the earliest benefit of U.S. Provisional Application No. 61/138,521, filed December 17, 2008.

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1, 2 and 120-130, in the reply filed on November 9, 2021 is acknowledged.  Claims 62 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 3-61 and 64-119 were previously canceled.  No claims are currently withdrawn from consideration.  Therefore, claims 1, 2 and 120-130 will be examined on the merits. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 2 and 120-130 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,081,833 (cited on IDS of 4/8/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,081,833 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for detecting a first allelic variant of a target sequence in a nucleic acid sample suspected of comprising at least a second allelic variant of the target sequence 

5.	Claims 1, 2 and 120-130 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,512,473 (cited on IDS of 4/8/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,512,473 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for detecting a first allelic variant of a target sequence in a nucleic acid sample suspected of comprising at least a second allelic variant of the target sequence comprising the steps of forming a first reaction mixture comprising the nucleic acid sample, a first allele-specific primer, a first allele-specific blocker probe that comprise a minor groove binder, a first locus-specific primer and a first detector probe, carrying out an amplification reaction on the first reaction mixture to form a first amplicon and detecting the first amplicon.  In addition, the claims of U.S. Patent No. 9,512,473 teach o C to 67o C, and that the selectivity of the method is at a level whereby a single copy of a given allele in about 1 million copies of another allele or alleles can be detected, and that the first allele-specific blocker probe comprising the minor groove binder is a non-extendable blocker moiety. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 and 2 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites in step a) forming a first reaction mixture.  However, the claims do not recite forming a second or additional reaction mixtures, and thus it is unclear why the initial reaction mixture is recited as a “first reaction mixture”.  

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claim(s) 120-122, 126, 128 and 129 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kolodney, M. S. (U.S. Patent Pub. No. 2010/0009355, cited on IDS of 4/8/2020). 
With regard to claim 120, Kolodney teaches a method for amplifying an allele-specific sequence (methods are provided for detecting and quantifying rare mutant nucleic acids in populations of nucleic acids in which the wild-type nucleic acids are in substantially greater abundance than the rare mutants, paragraph 6, lines 1-4; the method may be used to identify one or more assays or more than one mutation in a sample, wherein one or more detection probes, primers and high affinity blockers may be provided, paragraph 41, lines 1-6 and paragraph 58, lines 1-20), comprising:
a) hybridizing an allele-specific primer to a first a nucleic acid molecule comprising a target allele (the nucleic acid sample comprises mutant and wild-type nucleic acids, paragraph 7, lines 1-5 and nucleic acid templates shown in Figure 1; a first or allele-specific primer is provided that hybridizes with the region of the rare mutant nucleic acid comprising a mutation, paragraph 7, lines 5-8 and Figure 1, As-primer);
b) hybridizing an allele-specific blocker probe to a second nucleic acid molecule comprising an alternative allele, wherein the alternative allele corresponds to the same 
c) hybridizing a locus-specific detector probe to the first nucleic acid molecule (a labeled detection probe is provided that may be a hydrolysis-based probe compatible with real-time PCR as it binds to the amplification product generated by the allele specific and reverse primers, paragraph 8, lines 12-16, paragraph 29, lines 9-14 and paragraph 30, lines 1-3); 
d) hybridizing a locus-specific primer to the extension product of the allele-specific primer (a second primer is used as a reverse primer to form a primer pair with the allele-specific primer to amplify the target, paragraph 7, lines 5-10 and paragraph 71, SEQ ID NO: 6); and 
e) PCR amplifying the target allele (real-time PCR reactions are performed in the presence of the allele-specific primer, the high affinity nucleic acid blocker analog, the reverse primer and the detector probe, wherein upon amplification of the mutant sequence, the detector probe binds to the complementary mutant product, paragraph 8, lines 1-12 and paragraph 30, lines 1-9). 
With regard to claim 121, Kolodney teaches a method wherein the method has a specificity for amplifying the allele-specific sequence of at least 2 fold (the amplification of the mutant allelic sequences may be detected in a background wherein there is at 6-fold excess of wild-type nucleic acids over the mutant nucleic acids, paragraph 16, lines 1-11). 
With regard to claim 122, Kolodney teaches a method wherein the allele-specific primer comprises a target-specific portion and allele-specific nucleotide portion (the allele-specific primer hybridizes with the region of the rare mutant nucleic acid comprising a mutation, paragraph 9, lines 1-9 and paragraph 34, lines 1-5).
With regard to claim 126, Kolodney teaches a method wherein the melting temperature (“Tm”) of the entire allele-specific primer ranges from about 50° C. to 66° C (see paragraph 71, SEQ ID NO: 5, wherein the allele-specific forward primer is a 24-mer, with an inherent Tm of 57°C). 
With regard to claims 128 and 129, Kolodney teaches a method wherein the allele-specific nucleotide portion is located at the 3’ end of the allele-specific primer, wherein the allele-specific nucleotide portion of the allele specific primer comprises a highly discriminating base see (an allele-specific primer was used in combination with a LNA blocking analog, wherein the allele-specific primer selectively amplifies the mutant target sequence, indicating the 3’ end of the primer is highly discriminatory to the mutant versus the wild-type sequence, wherein the sensitivity of the assay is further increased when used in conjunction with the LNA blocker, paragraphs 79 and 80 and Figure 1). 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14.	Claims 123-125 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolodney et al. (U.S. Patent Pub. No. 2010/0009355) in view of Ronai, Z.A. (U.S. Patent No. 5,512,441, cited on IDS of 4/8/2020).
	Kolodney teaches the limitations of claims 120-122, 126, 128 and 129, as discussed above.  However, Kolodney does not teach a method wherein the allele-specific primer comprises a tail at the 5' end, or wherein the tail comprises repeated guanine (G) and cytosine (C) residues. 

It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Kolodney with the teachings of Ronai since Ronai discloses the use of tailed primers for detecting mutant alleles such as K-ras mutants associated with cancer that can readily be used with the blocking probes as taught by Kolodney since the tailed primers can be used to add restriction sites to amplified products for enrichment, as well as to facilitate their purification by incorporating a label.  Thus, an ordinary practitioner would have been motivated to combine the methods of Kolodney with the teachings of Ronai since the use of tailed primers provides a more sensitive assay for the detection of mutant alleles such as K-ras alleles in a test sample and also provides a process which simplifies and affords time savings over other processes that require multiple stages to perform (Ronai, column 4, lines 1-15).  Two different tailed primers are used in first and second amplification steps such that only amplified products of the first step are amplified and labeled in the second step (Ronai, column 3, lines 60-67), with the labeling performed . 

15.	Claims 127 and 130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolodney et al. (U.S. Patent Pub. No. 2010/0009355) in view of Parsons et al. (Mutagenesis (1998) Vol. 13, No. 6, pp. 581-588, cited on IDS of 4/8/2020). 
Kolodney teaches the limitations of claims 120-122, 126, 128 and 129, as discussed above.  However, Kolodney does not teach a method wherein the allele-specific primer concentration is between about 20-900 nM, or wherein the allele-specific blocker probe is non-extendable at the 3’ end. 
Parsons teaches a method for detection of a rare mutant allele using an allele-specific competitive blocker PCR protocol wherein a mutant specific primer having more mismatches to the wild-type allele than the mutant allele and a blocker-primer comprising a 3'-terminal dideoxynucleotide and more mismatches to the mutant allele than the wild-type allele are used to reduce the background and reduce sensitivity of the assay (see Abstract and Figure 1), wherein mutant fractions were detected as low as 1 in the presence of 105 wild-type alleles (p. 582, column 1, lines 14-19).  Parsons further teaches PCR conditions wherein the mutant specific primer is present at 400 nM (p. 582, column 2, lines 19-41). 
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Kolodney and Parsons since both references teach methods for detection of a rare mutant allele using an 

Subject Matter Free of the Prior Art
16.	Claims 1 and 2 are free of the prior art.  No prior art was found that teaches or suggests a method for detecting a first allelic variant of a target sequence in a nucleic acid sample suspected of comprising at least a second allelic variant of the target sequence as currently claimed.  The closest prior art of Kolodney et al. (U.S. Patent Pub. No. 2010/0009355, cited on IDS of 4/8/2020) teaches the use of high affinity 
	Also of particular interest to the instant application are the references of Boyd, V. L. (U.S. Patent Pub. No. 2007/0087360, cited on IDS of 4/8/2020) and Kutyavin et al. (Nucleic Acids Research (2000) Vol. 28, No. 2, pp. 655-661, cited on IDS of 4/8/2020).  
Boyd and Kutyavin each teach different types of probes comprising a MGB, but do not teach blocking probes that function to block primer extension during PCR to detect one allele preferentially over another.

Conclusion

17.	Claims 1-2 and 120-130 are rejected under the judicially created doctrine of obviousness-type double patenting.  Claims 120-130 are also rejected over the prior art.  However, claims 1 and 2 are free of the prior art, as discussed above. 


Correspondence

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637